Citation Nr: 9917695	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  90-21 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected post traumatic stress disorder 
(PTSD), prior to October 11, 1994.

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected PTSD, from October 11, 1994, 
forward.

3.  Entitlement to an effective date earlier than October 11, 
1993, for an award of service connection for beriberi heart 
disease.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and D.C.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to 
October 1945.  He was a prisoner of war (POW) of the Japanese 
Government from December 23, 1941, to September 2, 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1989 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied entitlement to a disability 
rating in excess of 10 percent for service-connected PTSD.  

In June 1992, the Board upheld the RO's decision and the 
veteran filed a motion for reconsideration, which was denied 
in September 1993.  The veteran thereafter appealed to the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court).  In June 1996, 
the Court issued a Memorandum Decision vacating the Board's 
June 1992 decision and remanding the case to the Board.

The Board remanded the case for examination of the veteran 
and medical records in February 1997.  In November 1997, the 
RO assigned a 50 percent disability rating for service-
connected PTSD, effective from October 11, 1994.

Additional evidence, i.e., VA medical records, was associated 
with the claims folder subsequent to the most recent December 
1997 supplemental statement of the case.  As this evidence 
pertains primarily to the veteran's service-connected heart 
disorder and is not relevant to the claim for an increased 
disability rating for the service-connected PTSD, a remand 
for the issuance of a supplemental statement of the case is 
not warranted.  38 C.F.R. §§ 19.31, 19.37 (1998).  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The claim of entitlement to an effective date earlier than 
October 11, 1993, for an award of service connection for 
beriberi heart disease is the subject of the remand 
immediately following this decision.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Prior to October 11, 1994, the veteran's service-
connected PTSD was manifested by subjective complaints of 
recurrent and intrusive recollections, recurrent nightmares, 
feelings of detachment and estrangement from others, 
difficulty sleeping, fear of trenches or excavations, a 
phobia about closed doors, uneasy feelings about being around 
oriental people, easy distraction, poor memory, lack of 
concentration, irritability, preoccupation with POW 
experiences, and hypervigilance.

3.  Prior to October 11, 1994, the veteran's service-
connected PTSD was manifested by objective medical findings 
of an anxious and depressed affect, tangential and 
circumstantial thought process, impulsive judgment, limited 
insight, restlessness, some irritability, reduced remote 
memory, and a Global Assessment of Functioning (GAF) scale 
score of 55.

4.  From October 11, 1994, forward, the veteran's service-
connected PTSD was manifested by subjective complaints of a 
phobia about closed doors; reexperiencing of traumatic events 
in the form of intrusive thoughts, recurrent nightmares, and 
flashbacks; symptoms of avoidance; an inability to get close 
to people; arousal symptoms, including difficulty falling and 
staying asleep, irritability, hypervigilance, and exaggerated 
startle response; some decrease in his ability to accomplish 
routine daily activities; and some problems with his memory. 

5.  From October 11, 1994, forward, the veteran's service-
connected PTSD was manifested by objective medical findings 
of mildly constricted affect, poor judgment regarding his 
mental disorder, difficulty with concentration, 
circumstantial speech, some problem in attention, and GAF 
scale scores of 60 and 55. 

5.  The veteran's service-connected PTSD did not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Director of the Compensation and Pension Service, either 
prior or subsequent to October 11, 1994.


CONCLUSIONS OF LAW

1.  Prior to October 11, 1994, the criteria for a disability 
rating of 30 percent, and not higher, for service-connected 
PTSD were met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code 9411 (1996).

2.  From October 11, 1994, forward, the criteria for a 
disability rating in excess of 50 percent for service-
connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(1998). 

3.  Referral for consideration of an extra-schedular rating 
for service-connected PTSD is not warranted by the evidence 
in this case.  38 C.F.R. § 3.321(b)(1) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In March 1984, the veteran submitted a claim of entitlement 
to service connection for a nervous condition.  The RO denied 
this claim in September 1984.  The Board upheld the RO's 
decision on appeal in February 1986.

The veteran claimed entitlement to service connection for 
PTSD in September 1985.  His private psychologist, Jim 
Marable, diagnosed him as having PTSD in September 1987, 
noting his recurrent and intrusive recollections, a tendency 
to dwell on his experiences which affected his behavior in 
his everyday life, recurrent nightmares, feeling of 
detachment and estrangement from others, feelings of being 
watched, ragged sleep patterns, memory impairment, avoidance 
of activities that aroused recollection of his war-time 
experiences, and fear of trenches or excavations associated 
with his forced digging under the threat of death while a 
POW.

On VA examination in December 1987, the veteran reported that 
he and his wife had been separated for a long time.  He 
stated that he felt very nervous and had nightmares once a 
week to two to three time a month.  He further stated that he 
had not seen his friends for the past five years unless he 
absolutely needed them for something.  He was not sure why he 
avoided them.  He admitted that immediately after he got home 
from the service he had such an exaggerated startle response 
that on one occasion when he was roofing and a truck 
backfired he almost fell off the roof.  It also took him a 
long time to get used to traffic and he was still having 
difficulty walking by ditches or large empty buildings at 
night.  He stated, however, that he tried to work hard so not 
to have any symptoms.

On mental status examination, the examiner noted that the 
veteran was laughing nervously as he entered the room.  He 
was very tangential in his history and quite vague at first.  
His affect was anxious and depressed and he was tearful when 
talking about his childhood.  He had little insight into his 
condition.  He also had little insight into the problems that 
he had with his wife.  He admitted that he went to a skating 
rink once or twice a month to talk with her even though he 
always saw her with his best friend.  He denied auditory or 
visual hallucinations.  His associations were tight.  There 
were no ideas of reference or thought broadcasting.  The 
veteran was depressed but he denied suicidal ideation.  He 
admitted to nightmares, avoidance of stimuli that reminded 
him of the service, and other symptoms characterized by PTSD.  
The examiner diagnosed PTSD; dysthymic disorder; mixed 
personality disorder; and possible partial complex seizures.

The RO granted entitlement to service connection for PTSD in 
March 1988, evaluated as 10 percent disabling, effective from 
July 22, 1987.

The veteran was re-examined by VA in March 1989.  He stated 
that his wife of 35 years left him in 1978 and he was forced 
to retire from his job in 1982 because of a seizure disorder.  
He reported improvement in his nightmares, avoidance and 
hyperarousal.  On mental status examination, he was 
belligerent and argumentative.  His grooming, hygiene and 
attire were better than average.  Eye contact was adequate.  
Speech was coherent with normal prosody.  His affect was 
labile, full and appropriate to mood (which varied between 
irritable and depressed tearfulness).  Thought process was 
markedly tangential and circumstantial, without psychotic 
content.  The veteran was preoccupied with themes of 
deserving more compensation on the basis of his POW 
experiences independent of sequelae/disability.  He produced 
a large three ring notebook with voluminous diary entries 
from the past two years, stating he had some 20 similar 
collections at home.  He periodically insisted on reading 
selections, inappropriately, or demanded that the examiner do 
so (the passages having no direct relevance to the discussion 
at the time).  His knowledge fund was appropriate to 
education.  He was alert and oriented times four.  
Concentration, memory and abstraction were intact.  His 
judgment was competent but impulsive and his insight very 
limited.  He denied any suicidal or homicidal ideation.  The 
examiner diagnosed an organic personality disorder due to 
temporal lobe epilepsy, possibly a consequence of POW head 
trauma, and PTSD by history.  The examiner also assigned a 
GAF scale score of 55, with a peak score of 60 in the past 
year.

VA outpatient treatment notes dated from 1988 to 1989 showed 
that the veteran complained of nightmares, falling out of 
bed, restless sleep, fear of excavations, preoccupation with 
war experiences, being anxious and easily upset, chronic 
restless activity and speech, loneliness, and preoccupation 
with his POW experiences.  He desired a relationship with a 
woman.  He was described as alert, talkative, tense, 
cooperative, anxious, restless, tearful at times, friendly, 
coherent, relevant, somewhat circumstantial, rational, and 
with some irritability.  He related well and had no dangerous 
or psychotic ideation.  

The veteran testified at a personal hearing at the RO in 
January 1990.  He stated that he did not work because he 
could not work for any great lengths of time or lift very 
much.  He still had nightmares, trouble sleeping, and a fear 
of being close to trenches.  He also had a phobia about 
closed doors.  He associated with his neighbors across the 
street who took him places and out to dinner.  However, he 
had started arguing with a couple of his neighbors with whom 
he had been friends for about 40 years.  The veteran also 
stated that he had uneasy feelings about being around 
Oriental people.  With respect to employment history, he 
reported working for his father for the first eighteen after 
active service, and then working as a truck driver, equipment 
operator and tractor trailer driver for four years.  He then 
took a job as an equipment operator, foreman, and tractor 
trailer operator.  He had been married for 35 years and had 
two grown sons.  He got along better with the younger son 
than the older one.  

On VA examination in January 1990, the veteran complained of 
easy distraction, poor memory, and lack of concentration.  He 
argued with people easily and was irritable.  He worked all 
of his life as a laborer, carpenter and equipment operator.  
He lived alone.  On mental status examination, he was 
somewhat anxious and paranoid.  He tended to blame people 
believing that they never heard his story or liked him.  He 
had no delusions, hallucinations or suicidal feelings.  He 
reported having middle insomnia but no nightmares or 
frightening dreams.  He also denied anger outbursts and 
irritability.  His level of anxiety was not substantial.  He 
was oriented to time, place and person.  Remote memory was 
reduced, but recent memory was o.k.  He recalled all three 
items well.  He repeated four digits forward and backward and 
did well in serial sevens.  Proverb interpretation, judgment, 
and overall intellectual functioning were adequate.  The 
examiner diagnosed passive aggressive personality disorder; 
rule out atypical organic brain syndrome or organic 
personality syndrome; and rule out PTSD.

Additional VA treatment records dated through 1991 revealed 
that the veteran continued to complain of nightmares.  He 
also reported irritability with neighbors, discomfort in a 
room with the door closed, anxiousness, restlessness, 
difficulty sleeping, preoccupation with POW experiences.  He 
was described as verbal/talkative, rational, very anxious, 
coherent, relevant, preoccupied, irritable, circumstantial, 
restless, friendly, and stable.  He related appropriately and 
worked on various projects at home and helped his neighbors.  

The veteran was afforded a VA social and industrial survey in 
February 1991.  He reported working in construction from 1959 
to 1972 and as a driver and in construction from 1975 to 
1982.  On mental status examination, he was cleanly dressed 
in sweat pants and using very polite manners.  He requested 
that the social worker not close the door since he feared 
closed rooms.  He reminisced about his POW experiences during 
captivity.  He talked freely about his multiple complaints 
and symptoms.  He was well oriented in all three spheres.  
His mood and affect were depressed.  He was coherent.  He 
complained of chronic sleeping disturbance that he learned to 
control by keeping busy with multiple projects around the 
house.  He read, wrote and did string art.  He was planning a 
donation of some of them to the Air Force Museum POW exhibit.  

The veteran claimed to have severe difficulties with 
interpersonal relationships that cost him his marriage, 
family and multiple professional jobs.  His ex-wife and 
children deserted him.   His friends and neighbors refused to 
visit or socialize with him.  He claimed to have very little 
contact with people due to his distrust of them.  He stated 
that no one understood him or his suffering.  He verbalized 
much mistrust in people especially those of oriental ancestry 
or the ones he perceived as foreigners.  The examiner 
diagnosed PTSD and noted that the veteran's emotional make-up 
and his social functioning was chronically impaired.  The 
examiner further stated that "his industrial impairment is 
definitively a service connected condition that would not 
improve with treatment," that his physical health was 
deteriorating rapidly and that this process made him focus on 
chronic anxiety, and that his "chronic anxiety and multiple 
medical problems make him unemployable." 

VA outpatient treatment records dated from 1992 to 1995 
showed continued treatment for psychiatric symptomatology.  
The veteran complained primarily of trouble sleeping, 
hypervigilance, and nightmares.  He was the co-captain of 
Neighborhood Watch and related well with one female member.  
His younger son visited him only two to four times a year; 
however, the veteran stayed in touch with his daughter-in-law 
by telephone weekly.  His older son also only visited twice a 
year.  He had a mutually helpful relationship with a 
neighbor.  He stayed occupied with small projects at home, 
which was therapeutic for him.  He had been grouchy with his 
neighbors. 

The veteran underwent VA psychiatric examination in June 
1996.  He stated that he lived alone and did not belong to 
any churches.  He belonged to the Veterans of Foreign Wars, 
Disabled American Veterans and the American Legion. He did 
his own cooking, cleaning, laundry.  He did not have a 
driver's license due to his seizure disorder.  He usually got 
up in the morning at 9:00 a.m. and took his medication and 
then went back to bed until about 3:00 p.m.  The veteran 
complained of nightmares about the war about two or three 
times a month, as well as flashbacks about once a month.  
Seeing Orientals reminded him of the war.  He reported that 
he could not work at the present time due to his medical 
problems.  

On mental status examination, the veteran was casually 
dressed and groomed.  His behavior was appropriate and he was 
cooperative with the examiner.  He did not display signs of 
intoxication.  He appeared to be a fairly reliable historian.  
The veteran's affect was stable and appropriate but mildly 
constricted.  He made fair eye contact about one-third of the 
time.  He said that his appetite was good and that he slept 
during the day and was up all night, but still got his eight 
hours of sleep.  The veteran denied having any guilt feelings 
about anything he had done in his life.  He also denied 
having suicidal or homicidal thoughts.  He reported that his 
energy level was fair and that it was hard for him to 
concentrate on things.  He denied having mood swings.  The 
veteran further denied having any phobias or panic attacks.  
No hyperventilation was observed.  He denied having any 
obsessions or compulsions.

The veteran was alert and oriented to time, place and person.  
He was only able to do two serial sevens.  He was able to 
repeat five digits forwards and four digits backwards but was 
not able to recall any out of three memory items given him at 
five minutes.  He did not know the current president of the 
United States.  He was able to do simple calculations and did 
well on abstraction of proverbs and opposites and 
similarities.  When asked what he would do if he were in a 
theater and was the first to detect smoke or fire, he said 
that he would "get out."  When asked what he would do if he 
found a stamped, addressed letter on the ground, he said he 
would "take it to the nearest mailbox."  The examiner 
estimated the veteran's intellectual level to be in the 
average range.

The veteran's speech was logical, relevant, and coherent.  He 
had a normal rate, rhythm and tone of speech.  His thought 
processes were linear and goal directed. There was no 
looseness of association, tangentiality or circumstantiality.  
No preservative speech was observed.  The veteran denied 
having any hallucinations or delusions.  He seemed to be a 
little bit paranoid when he first came in and insisted that 
the door be left open after the examiner closed it.  He 
denied having any ideas of reference.  He did not think he 
was controlled by aliens and said that he did not know 
everything and could not predict the future.  His thought 
content centered around his medical problems.  The veteran 
was verbal and intelligent enough to know that he had a 
mental disorder.  His examples of insight and judgment in 
daily living were good.  His judgment regarding his mental 
disorder was poor.  He was not on any psychotropic medication 
and was not receiving any psychiatric care at the present 
time.

Pertinent diagnoses included PTSD.  The examiner assigned 
current and past GAF scale scores of 60.  The examiner 
further stated that the veteran's PTSD was "manifested by 
nightmares and flashbacks about the war, restricted affect 
and difficulty with sleeping and concentration.  The 
[veteran] has a definite social impairment."

VA outpatient treatment records dated through October 1996 
showed the veteran's dreams worsened somewhat during an 
episode of shingles.  He had been irritable with a quicker 
temper than usual.  He was also tossing and turning at night.

The veteran most recently underwent VA mental disorders 
examination in August 1997.  The examiner reviewed the claims 
file and medical records.  The veteran stated that, "I am 
coping."  His complaints included reexperiencing of 
traumatic events in the form of intrusive thoughts, recurrent 
nightmares, flashbacks, and psychological activity on 
exposure to external cues resembling an aspect of the 
traumatic event.  Specific examples of the symptoms included 
considerable difficulty sleeping when it was dark.  He was 
unable to fall asleep until about 4:00 a.m., and slept for 
approximately four hours.  He got up and then returned to 
sleep for about another four hours.  He stated that, "ever 
since I came home, I'm afraid I'll got to bed and they're 
going to shoot me." With respect to nightmares, he reported 
experiencing "really bad ones about once a month."  More 
commonly he awakened from sleep realizing he just had a 
nightmare but was unable to remember the content of the 
dream.  He stated that those experiences bothered him because 
he could not grasp what his fear was about.  The veteran also 
complained of frequent intrusive memories when he was doing 
normal daily activities.  For example, in his neighborhood, 
teenagers frequently revved engines and their cars backfired.  
He stated this reminded of him of being bombed and caused him 
to shudder. On review of progress notes for individual 
psychotherapy, the examiner noted documentation of ongoing 
flashbacks.

The veteran continued to report symptoms of avoidance.  He 
avoided sleeping during the night and being around people 
that shouted because the Japanese were constantly "shouting 
in your face."  He also avoided situations in which he knew 
there would be loud noises, such as stock car races, and 
being around holes dug in the earth because he and a fellow 
POW were forced to dig a hole 40 feet deep and 100 feet in 
diameter and told that if the Americans landed in Japan that 
the hole would be their mass grave.  He avoided talking about 
his experiences as a POW through the years and continued to 
do so because he felt misunderstood by others who had not had 
the same experience.  He felt unable to get close to people 
because of his unique experiences and his belief that they 
would not understand him.  

The veteran further reported multiple arousal symptoms, 
including difficulty falling and staying asleep, 
irritability, hypervigilance, and exaggerated startle 
response.  He stated that he frequently became irritable with 
his son or neighbors, although he described ongoing 
relationships with his neighbors in which he tried to be 
helpful and cooperative.

The veteran stated that the above symptoms had been present 
since he was freed from captivity as a POW.  Because of his 
symptoms, he reported that he stayed to himself and 
experienced some decrease in his ability to accomplish 
routine daily activities.  He stated that it took him longer 
to do things because of his symptoms.  

The veteran denied having depressed mood and any thoughts of 
suicide or intention to harm himself.  He stated that, "I 
thank God every day for the day I've just had."  He retained 
a sense of optimism about the future and stated that, "If I 
can keep myself busy working at my house, I'm just happy to 
do something little every day."

The only other mental/emotional symptom the veteran reported 
were some problems with his memory.  He indicated that his 
memory was not as good as it used to be and that he had 
difficulties recalling names and problems with word finding.

The veteran continued to live by himself since his divorce in 
1981.  He managed his household and took care of himself 
without any additional help.  He had two sons and maintained 
contact with both of them, although he was closer to one of 
his sons than the other.  He kept himself busy doing small 
projects around the house, taking care of his yard, and 
helping out his neighbors with small chores.  He stated 
dealing with his ill health had been a source of stress for 
him in the past year.  The veteran denies any current or past 
alcohol use and any history of illicit drug use or 
prescription drug abuse.

On mental status examination, the examiner noted that the 
veteran arrived on time for the evaluation.  He reported that 
he was somewhat irritated because he did not have clear 
instructions about where to go for the examination and had 
been routed to various places in the patient tower 
unnecessarily.  After being given an opportunity to vent his 
frustration, he settled down and was cooperative and pleasant 
throughout the rest of the examination.  He showed a full 
range of affect and reported that his mood was euthymic.  He 
became visibly anxious when describing POW experiences.  His 
speech was circumstantial. Content of thought did not reveal 
any delusions.  He was very concerned about his physical 
functioning.  He also expressed some concern about how this 
examination might affect his service-connected rating.  He 
denied any auditory or visual hallucinations. He was fully 
oriented at the time of evaluation.  He showed some problem 
in attention and goal direction evidenced in his 
circumstantial speech.  He obtained a 28 out of 30 on the 
mini-mental status examination.  He missed an item having to 
do with delayed recall and an item measuring speech 
articulation.  He showed insight into his emotional problems 
and recognition of his need for psychotherapy treatment.

The veteran's responses on the Mississippi Scale were more 
commonly associated with a general psychiatric disorder than 
a diagnosis of PTSD; however, his responses on the MMPI-2 
were consistent with a diagnosis of PTSD.  His responses on 
the MMPI-2 indicated distress, anxiety, and agitation.  The 
examiner noted that individuals with this clinical profile 
frequently fear loss of control and that their emotional 
symptoms were usually sufficient to produce confusion, 
forgetfulness and difficulty with attention and 
concentration.  The examiner further stated that obsessive 
ruminations are usually present and such individuals tend to 
withdraw and isolate themselves from interpersonal 
relationships and activities because such situations usually 
exacerbate their symptoms.  The veteran also showed a 
preoccupation with health concerns which would be expected 
given his medical history.  His test results on the MMPI-2 
were not suggestive of a personality disorder.

The examiner diagnosed PTSD and assigned a GAF scale score of  
55.  The examiner concluded that:

[The veteran] continues to meet the criteria 
for post-traumatic stress disorder.  His 
symptoms are in the moderate range and have a 
moderate detrimental effect on his ability to 
complete the normal tasks of daily living and 
to have successful interpersonal 
relationships.  Review of previous evaluations 
noted in his C-file indicate the following:  
He was diagnosed by his private psychiatrist 
in September 1987 with post-traumatic stress 
disorder.  No personality disorder was 
diagnosed at that time.  In March 1989, he was 
diagnosed by a VA psychiatrist with PTSD and 
organic personality disorder secondary to 
temporal lobe epilepsy.  In November 1989, he 
was diagnosed by a VA psychiatrist with post-
traumatic stress disorder and passive-
aggressive personality disorder.  The 
psychiatrist noted that psychological testing 
could help better understand the nature of any 
personality problems but records do not 
indicate that any psychological testing was 
done as follow-up measure.  In June 1996,  the 
[veteran] was again seen by a VA psychiatrist 
who diagnosed PTSD but gave no diagnosis on 
Axis II.  Reviewing the evaluations in which a 
personality disorder diagnosis was rendered, 
no specific behaviors are noted in the 
evaluations which would be suggestive of 
personality disorders other than some feelings 
of estrangement from people and some 
irritability when attempting to engage in 
interpersonal relationships.  It is my opinion 
that a more parsimonious explanation for such 
behavior is found in attributing the 
phenomenon to the PTSD symptoms themselves 
rather than attributing them to separate 
personality disorder.  Irritability in 
interpersonal relationships and feelings of 
estrangement are known symptoms of post-
traumatic stress disorder and do not require a 
separate personality disorder diagnosis.  
There was no evidence from this evaluation of 
dysthymic disorder. 

In November 1997, the RO assigned a 50 percent disability 
rating for service-connected PTSD, effective from October 11, 
1994.

The veteran was examined by Kenneth B. Pugar, D.O., in 
December 1997.  He stated that he had been jittery and 
nervous since his separation from service.  His psychological 
stresses were reportedly a great toll to him and his family.  
His marriage ended in divorce and his support network with 
his family broke down.  He held down jobs until 1985, and had 
17 different jobs during that period of time.  He reported 
that he would have exaggerated startle responses to sensory 
stimuli.  He also practiced avoidance in many circumstances.  
He also suffered hypersomnolence and irritable hypervigilance 
and was often depressed.  Dr. Pugar indicated that the 
veteran's PTSD and seizure disorder significantly impaired 
the quality of his life.   


II.  Legal analysis

A.  General

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  See Proscelle v. Derwinski, 2 
Vet. App 629 (1992).   

The veteran has been accorded VA examinations and a personal 
hearing and his treatment records have been associated with 
the file.  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Separate 
diagnostic codes identify the various disabilities.  Id.  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1 and 4.2 (1998); Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  It is also necessary 
to evaluate the disability from the point of view of the 
veteran working or seeking work, 38 C.F.R. § 4.2 (1998), and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from November 7, 1996, forward 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to November 7, 1996, the Board cannot apply the revised 
mental disorder rating schedule. 

Although the new regulations were not in effect when the May 
1989 rating decision was made, the RO considered the new 
regulations in a subsequent November 1997 rating decision and 
supplemental statement of the case.  Thus, the RO considered 
the veteran's claim for an increased disability rating for 
his service-connected disability both under the criteria for 
evaluating the degree of impairment resulting from a mental 
disorder prior to revisions to that criteria which were made 
in November 1996 and under the revised criteria in the VA 
Schedule for Rating Disabilities.  Moreover, the veteran was 
given an opportunity to respond.  Accordingly, he will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria for rating PTSD prior to the revisions 
made to this criteria in November 1996, a 10 percent rating 
was assigned for emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment 
(less than the criteria for 30 percent).  A 30 percent rating 
was assigned for "definite" impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people when the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce "definite" industrial 
impairment.  A "considerable" impairment in the ability to 
establish or maintain effective or favorable relationships 
with people when reliability , flexibility, and efficiency 
levels were so reduced as to result in "considerable" 
industrial impairment warranted a 50 percent evaluation.  A 
70 percent  rating was provided when the ability to maintain 
effective or favorable relationships was "severely" 
impaired and when the  psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, or when there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or when the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the terms 
"definite" and "considerable."  38 U.S.C.A. § 7104(c) 
(West 1991 & Supp. 1998).

In Massey v. Brown, the Court observed that the VA Schedule 
for Rating Disabilities "does not present a clear basis for 
describing the degree of impairment" for psychoneurotic 
disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 
C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1995).  
Therefore, the Court held that the Board's conclusions 
regarding a claimant's degree of impairment "must be 
justified by a clear statement of reasons or bases and not by 
the equivalent of 'because I say so.'"  Massey, 7 Vet. App. 
at 207, citing Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
In Massey, where the veteran was assigned a 10 percent 
disability evaluation for a psychoneurotic disorder and was 
seeking a higher rating, the Court emphasized that, in 
providing reasons or bases for its decision to grant or deny 
an increased rating, the Board must discuss findings rendered 
by examiners in the medical reports in relation to the 
criteria set forth in the rating schedule.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994); Massey, 7 Vet. App. at 
207 (noting that factual findings of the Board drawn from 
medical evidence, such as "affect and mood were 
appropriate," "memory was unimpaired," and "no history of 
hospitalization," generally appeared not to relate to the 
rating criteria set out for psychoneurotic disorders).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigned disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

The revised criteria provides a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or, symptoms controlled by continuous medication.  A 
30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The next higher or 50 percent 
evaluation may be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher or 70 percent rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (1998).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Ibid.  Further, when evaluating 
the level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1998).


B.  Entitlement to a disability rating in excess of 10 
percent for service-connected PTSD prior to October 11, 1994

Under the old criteria, the evidence dated prior to October 
11, 1994, is at least in equipoise as to whether the 
veteran's service-connected PTSD meets the criteria for the 
30 percent evaluation.  The veteran's psychiatric symptoms 
did interfere with his socialization.  He was divorced and 
apparently had some problems with interpersonal 
relationships.  He saw his sons infrequently and occasionally 
argued with neighbors.  Although the veteran was employed for 
most of his adult life, he exhibited definite, or "distinct, 
unambiguous, and moderately large in degree" impairment in 
retaining employment as a result of his service-connected 
PTSD.  Of particular significance, the VA examiner in March 
1989 assigned the veteran a GAF scale score of 55.  A GAF 
scale score of 55 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers of co-
workers).  American Psychiatric Association Diagnostic and  
Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-
IV).  This finding is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by diagnostic code 9411.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

It is certainly possible that the veteran's other psychiatric 
disorders, i.e., dysthymic disorder, mixed personality 
disorder, organic personality disorder, possible partial 
complex seizures, and passive aggressive personality 
disorder, may have influenced his social and occupational 
functioning prior to October 1994.  In light of the recent 
August 1997 VA examiner's opinion (which was based upon 
psychological testing) that the veteran did not suffer from a 
dysthymic disorder and that his symptoms should be attributed 
to the PTSD rather than separate personality disorders, the 
effect of any other psychiatric disorders, if present, on his 
level of functioning is more than likely negligible.  
Resolving any reasonable doubt in the veteran's favor, the 
Board finds that he has met the requirements for a 30 percent 
schedular rating.  Thus, the Board finds that the evidence is 
at least in equipoise as to whether the criteria for a 30 
percent evaluation are met, and the benefit of the doubt is 
given to the veteran.

The criteria for a 50 percent evaluation under the old 
criteria prior to October 11, 1994, have not been met or 
nearly approximated.  The veteran has been able to maintain 
some personal relationships with his sons, daughter-in-law, 
and neighbors, albeit they do not appear to be close based 
upon his statements on appeal.  He was also involved in 
Neighborhood Watch.  He has not performed any significant 
employment since the 1980s; however, this is due in part to 
his physical disabilities, i.e., heart disease and a seizure 
disorder.  The VA examiner in February 1991 specifically 
noted that the veteran was unemployable due to both chronic 
anxiety and multiple medical problems.  The Board finds the 
veteran's own statements not to be probative, as he has 
offered varying reasons for his unemployment.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony).  For example, on VA examination in 
March 1989 he stated that he retired from his job in 1982 
because of a seizure disorder.  In January 1990, he stated 
that he did not work because he could not lift very much, and 
in February 1991 he stated that it was severe difficulties 
with interpersonal relationships that cost him multiple 
professional jobs.  More importantly, the Board finds that 
the GAF scale score of 55 assigned in 1989, which 
contemplates only moderate difficulty in social and 
occupational functioning, is not commensurate with a degree 
of social and industrial impairment that is considerable, or 
"rather large in extent or degree," as is required for the 
assignment of a 50 percent disability evaluation under 
diagnostic code 9411.  The Board finds that the veteran's 
contentions and testimony offered in conjunction with his 
claim for increased compensation benefits are outweighed by 
the medical evidence cited above which has been found more 
probative to the issue on appeal and therefore, such 
contentions cannot serve to establish a finding of increased 
disability due to the service-connected PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990) (noting that, in 
deciding whether the evidence is in approximate balance, 
"[e]qual weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.").  The preponderance of the 
evidence is against the assignment of a 50 percent 
evaluation.  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996).  Higher disability evaluations under this diagnostic 
code would require an even more severe degree of social and 
industrial impairment, which has not been shown by the 
record.  


C.  Entitlement to a disability rating in excess of 50 
percent for service-connected PTSD from October 11, 1994, 
forward

The Board concludes that the degree of impairment represented 
by the current manifestations in this case do not begin to 
approach the level of disability in the VA Schedule for 
Rating Disabilities that is designated by a 70 percent or 
higher from October 11, 1994, forward.  Based upon review of 
the evidence between October 11, 1994, and November 7, 1996 
(the effective date of the new rating criteria for evaluating 
mental disorders), the veteran did not demonstrate severe 
social and industrial impairment.  While his PTSD symptoms 
did interfere with his socialization, there is no evidence 
suggesting that his ability to maintain effective or 
favorable relationships was severely impaired.  To the 
contrary, he maintained somewhat of a relationship with his 
sons, daughter-in-law, and neighbors.  He also belonged the 
Veterans of Foreign Wars, Disabled American Veterans and the 
American Legion.  The evidence further failed to show any 
severe impairment in the veteran's ability to obtain and 
retain employment.  He reported on VA examination in June 
1996 that he could not work at the present time due to his 
medical problems, but did not specify which medical problems.  
Of note, the VA examiner assigned a GAF scale score of 60, 
which, like a GAF score of 55, contemplates only moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.  The Board finds that a GAF scale score 
of 60 is not commensurate with a severe degree of social and 
industrial impairment, as is required for the assignment of a 
70 percent disability evaluation under diagnostic code 9411. 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Concerning the evidence from November 7, 1996, forward, the 
manifestations shown to result from the veteran's 
service-connected PTSD are likewise deemed to be adequately 
compensated by the 50 percent rating assigned under the old 
rating criteria, for considerable impairment of social and 
industrial impairment.  There was no evidence of severe 
social impairment on VA examination in August 1997.  The 
veteran stated that he felt unable to get close to people, 
stayed to himself, and frequently became irritable with his 
son or neighbors.  However, he described ongoing 
relationships with his neighbors in which tried to be helpful 
and cooperative.  He also maintained contact with both of his 
sons, although he was closer to one of his sons than the 
other.  Again, there was no evidence of severe impairment in 
the veteran's ability to obtain and retain employment.  Upon 
completion of the examination, the examiner assigned a GAF 
scale score of  55, as defined above.  Of particular note, 
the examiner concluded that the veteran's symptoms were in 
the moderate (as opposed to severe) range and had a moderate 
detrimental effect on his ability to complete the normal 
tasks of daily living and to have successful interpersonal 
relationships.  The Board concludes that this evidence is not 
commensurate with a degree of severe, as opposed to 
considerable, social and industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

Further, on VA examination in August 1997 the veteran did not 
demonstrate symptoms such as suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective work 
relationships.  Rather, he denied having depressed mood and 
any thoughts of suicide or intention to harm himself.  He 
showed a full range of affect and reported that his mood was 
euthymic.  He was fully oriented.  His speech was described 
only as circumstantial, as opposed to "illogical, obscure, 
or irrelevant."  While he reported that he had been 
depressed on examination in December 1997, it appears that he 
was describing past symptomatology.  Regardless, there has 
been no evidence of near-continuous depression and the 
veteran has been able to function independently, 
appropriately and effectively, as evidenced by ongoing 
relationships with his neighbors in which tries to be helpful 
and cooperative.  Despite reportedly staying to himself and 
experiencing some decrease in his ability to accomplish 
routine daily activities, he manages his household, takes 
care of himself without any additional help, and keeps 
himself busy doing small projects around the house, taking 
care of his yard, and helping out his neighbors with small 
chores.  The examiner concluded that the veteran's symptoms 
were in the moderate range and had a moderate detrimental 
effect on his ability to complete the normal tasks of daily 
living and to have successful interpersonal relationships.  
Although the veteran reported that he frequently became 
irritable in November 1997, he did not describe any 
unprovoked irritability with periods of violence.  Nor did he 
demonstrate an inability to establish and maintain effective 
work relationships.  As noted above, the examiner assigned a 
GAF scale score of 55, for only moderate symptomatology.  
Thus, the symptomatology based on a review of all the medical 
reports does not show symptoms of the severity and 
persistence to warrant a 70 percent rating under the new 
criteria.  The preponderance of the evidence is against the 
assignment of a 70 percent evaluation.  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1998).  A 100 percent disability 
evaluation under this diagnostic code would require an even 
more severe degree of impairment involving total occupational 
and social impairment, which has not been shown by the 
record.


D.  Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).

In this case, the RO has adjudicated the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic code 9411, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any periods of hospitalization for his service-
connected PTSD.  There is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of the service-connected disability at any time.  
Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extra-schedular 
rating for the service-connected disability.  The disability 
is appropriately rated under the schedular criteria.



ORDER

Prior to October 11, 1994, entitlement to an increased 
disability rating of 30 percent, and not higher, is granted 
for service-connected PTSD, subject to the governing 
regulations pertaining to the payment of monetary benefits.

From October 11, 1994, forward, entitlement to a disability 
rating in excess of 50 percent for service-connected PTSD is 
denied.


REMAND

Entitlement to an effective date earlier than October 11, 
1993, for an award of service connection for beriberi heart 
disease

The RO denied entitlement to an effective date earlier than 
October 11, 1993, for an award of service connection for 
beriberi heart disease in June 1998.  The veteran was 
notified of the RO's decision by letter dated June 17, 1998.  
A notice of disagreement, although not date stamped, is 
associated with the claims folder and dated in September 
1998.  Therefore, the veteran is owed a statement of the case 
on this issue, so that he may perfect an appeal if he 
continues to take issue with this claim.  See 38 C.F.R. 
§§ 19.29, 19.30, 19.31 (1998).

Accordingly, this case is remanded for the following:

Prepare a statement of the case on the 
issue of entitlement to an effective date 
earlier than October 11, 1993, for an 
award of service connection for beriberi 
heart disease that includes a summary of 
the evidence and a summary of the 
applicable laws and regulations, with a 
discussion of how the laws and 
regulations affect the determination.  
Notify the veteran of the time limit 
within which he must respond in order to 
perfect an appeal of this claim to the 
Board.

Then, if the appeal is perfected, the claims folder should be 
returned to the Board for further appellate consideration.  
The veteran is free to submit additional evidence or argument 
to the RO on remand.  Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  The purpose of this REMAND is to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

